Citation Nr: 1235341	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include, posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to March 1971.  He served in Vietnam from July 1970 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a compensable disability rating for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is more likely than not that the Veteran has a chronic acquired psychiatric disability, namely PTSD, which is related to his experiences during his active service in Vietnam. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, namely PTSD, are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its decision, the Board is granting entitlement to service connection for a chronic acquired psychiatric disorder.  This constitutes a complete grant of the claim with regard to this issue.  Accordingly, no discussion with regard to VA's duties to notify and assist a Veteran in developing a claim for VA benefits is necessary at this time. 

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disability first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to establish service connection for a claimed disability, the following must be shown: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated by active service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004);  See also Holton v. Shinseki, 557 F. 3d 1362   (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a) and the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, (DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and any inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f). 

On July 13, 2010, VA amended its regulations for service connection for PTSD, by changing, in certain circumstances, the evidentiary standard for establishing a required inservice stressor.  The primary impact of the amendment to 38 C.F.R. § 3.304(f) is the elimination of the requirement of corroborating evidence of a claimed inservice stressor if it is related to the Veteran's "fear of hostile military or terroristic activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5) respectively, and by adding a new paragraph (f) (3) that reads as follows: 

If a stressor claimed by a Veteran is related to his fear of hostile military or terroristic activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimant's stressor is consistent with the places, times, and circumstances of events in service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terroristic activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran, such as from an improvised explosive device; a vehicle having embedded explosive devices; incoming artillery, rocket or mortar fire; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state or fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (3) (2011). 

The Board has reviewed all the evidence in the claims folder, with an emphasis on the evidence relative to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail each and every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  (Noting that VA must review the entire record, but does not have to discuss each and every piece of evidence).  Here, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claim. 

A review of the service treatment records is without reference to complaints or findings indicative of the presence of a chronic acquired psychiatric disorder. The gist of the Veteran's contentions is that he has developed PTSD as a direct result of his experiences while serving in Vietnam.  The Veteran has given a consistent history of being assigned as a truck mechanic but having to go out in the field for most of his assignment.  Amongst the claimed stressors are the Veteran's allegations that there was constant mortar fire and missiles being fired while he was in Vietnam.  He recounts a few occasions in which people and places in close proximity to him were hit.  

His stressors have not been confirmed.  Moreover, he has no combat related awards or decorations.  However, in statements in support of his claim, the Veteran has stated that upon his return from Vietnam, there was no closure, "just a battle that never ended.  All I ever felt was fear and loss."  Also, he has stated as a stressor: "[t]he constant tension of being on a constant alert in Vietnam for 10 long months.  I have read that war zone experience is characterized by extended duration of potential for recurrence and a varying degree of immediacy of life threat.  I think that best sums up my experience."  He further stated that "[w]e were surrounded by the enemy almost every day creating much apprehension that our outfit would be overrun and destroyed."  Also, he stated that he "went to sleep not knowing whether I would wake up."

Additionally, and significantly, during the July 2006 initial mental health assessment at the VA, the Veteran stated that he was constantly afraid of being shot while in Vietnam.  This was, at least in part, the basis for the initial diagnosis of PTSD.  The Veteran has carried a principal psychiatric diagnosis of PTSD since that time.

The above statements make the new amendments to the PTSD regulation applicable in the Veteran's claim.  Based on the foregoing, and with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for a chronic acquired psychiatric disorder, namely PTSD.  The Board sees no reason to question the Veteran's credibility as to the fears and apprehension he experienced while in Vietnam.  The related experiences are consistent with the environment in which he served.  His accounts of what he was exposed while serving in Vietnam have been consistent.  The Board is concerned that there has been an inability to corroborate that the Veteran's unit received mortar fire or that it was attacked by the enemy, but the Veteran has also reported other problems aside from receiving direct enemy fire, including fear from potentially receiving enemy fire and being hit.  VA healthcare providers have given the Veteran a diagnosis of PTSD and have related the PTSD to the Veteran's experiences in Vietnam.  While it would be helpful to have more specific information with regard to the activities of the Veteran's unit in 1970-1971, the record shows the Veteran served in Vietnam during a time in which there was a war in-country.  Accordingly, service connection for a chronic acquired psychiatric disorder, namely PTSD, is in order.  There is also as statement on file from a service comrade attesting to the hostile experience exposures that were incurred during the in-service time.

The Board notes that the Veteran has also been diagnosed with mood disorder and anxiety disorder and is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, an October 2008 VA treatment record indicates that the diagnosed mood and anxiety disorder are related to the PTSD.  Therefore, the Board finds that the Veteran has not been diagnosed with separate and distinct psychiatric disabilities, but rather the diagnoses are a subset of his PTSD.  Accordingly, the Board finds that the holding in Clemons is not applicable to the present case.  


ORDER

Service connection for a chronic acquired psychiatric disability, namely PTSD, is granted. 
REMAND

The Veteran seeks a compensable disability rating for his service connected hearing loss disability.  A review of the claim file shows that the most recent VA audiological examination of record is from October 2007.  A review of both the paper claim file and the Virtual VA file shows that no additional audiological examinations have been conducted since 2007.  Considering that the most recent examination is now almost five years old, the Board finds that it would be difficult to properly assess the current level of the Veteran's hearing loss disability.  Accordingly, a new examination is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA audiological evaluation to determine the current severity of his hearing loss.  The examiner is to be provided access to the claims folder and Virtual VA as appropriate.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The results of audiological testing as well as a description of the functional effects of the Veteran's hearing loss disability should be included in the report of examination. 

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


